475 F.2d 766
R. L. RENKEN et al., Plaintiffs-Appellees,v.HARVEY ALUMINUM (INCORPORATED), Defendant-Appellant.
No. 72-2564.
United States Court of Appeals,Ninth Circuit.
March 27, 1973.

Arden E. Shenker (argued), Lamar Tooze, Jr., Robert M. Kerr, Portland, Ore., for defendant-appellant.
Douglas M. Ragen (argued), Frederic A. Yerke, of Miller, Anderson, Nash, Yerke & Wiener, Portland, Ore., for plaintiffs-appellees.
Before BARNES, MERRILL, and HUFSTEDLER, Circuit Judges.
PER CURIAM.


1
This is an appeal by the defendant from an Order of the United States District Court for the District of Oregon, confirming the arbitrator's award for the plaintiffs, after the entry of a consent decree.  Error is charged against the District Court's Order confirming the award, made on June 14, 1972, in two respects: (a) respondent's alleged error in failure to give adequate notice; and (b) an alleged fraud in presentation of an earlier claim by a respondent.


2
We find no merit in this appeal, and we find it a frivolous appeal.  Rule 38, Federal Rules of Appellate Procedure.


3
While the factual basis is not as flagrant as that in Lowe v. Willacy, 239 F.2d 179 (9th Cir. 1956), and Furbee v. Vantage Press, Inc., 150 U.S.App.D.C. 326, 464 F.2d 835, 837-838 (1972), we hold a penalty is proper against appellant.


4
The District Court's Order is affirmed and the case is remanded to the District Court for the assessment of double costs to the appellees.